FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MARK STEPHEN GOMES; SWORNA                          No. 03-73683
JACINTA GOMES; METHEW GOMES,
                     Petitioners,                    Agency Nos.
               v.                                   A70-641-041
                                                     A70-641-042
ALBERTO R. GONZALES, Attorney                        A70-641-043
General,
                                                      OPINION
                     Respondent.
                                            
           On Petition for Review of an Order of the
                Board of Immigration Appeals

                 Submitted September 15, 2005*
                     Pasadena, California

                      Filed December 6, 2005

     Before: J. Clifford Wallace, Barry G. Silverman, and
            Consuelo M. Callahan, Circuit Judges.

                    Opinion by Judge Callahan




  *The panel finds this case appropriate for submission without oral argu-
ment pursuant to Fed. R. App. P. 34(a)(2).

                                 15745
                      GOMES v. GONZALES                    15747


                          COUNSEL

Garish Sarin, Los Angeles, California, for the petitioners.

Peter D. Keisler, Assistant Attorney General, Norah Ascoli
Schwarz, and John A. Nolet, Washington, D.C., for the
respondent.


                          OPINION

CALLAHAN, Circuit Judge:

   Petitioners, Mark and Sworna Gomes and their son,
Methew, natives and citizens of Bangladesh and members of
the Catholic faith, seek asylum or withholding of deportation
based on their fear of persecution should they be returned to
Bangladesh. The Board of Immigration Appeals (“BIA”)
denied petitioners relief and petitioners filed a timely petition
for review pursuant to 8 U.S.C. § 1252. We deny the petition
for review.
15748                     GOMES v. GONZALES
                                    I

   Petitioners entered the United States in 1991 or 1992, and
applied for asylum and withholding of deportation in 1995.
On June 22, 1995, an Immigration Judge (“IJ”) rejected peti-
tioners’ claim of persecution based on their status as active
Christians and denied relief. Petitioners appealed to the BIA
which on June 10, 1996, affirmed the denial of asylum.

   Petitioners did not file a petition for review from the BIA’s
June 1996 order. In September 1996, however, they filed a
motion to reopen with the BIA alleging that conditions in
Bangladesh had deteriorated since 1995 for Christians and
that the new government would not protect them from Mus-
lim extremists. The BIA granted the motion to reopen and
remanded the case to the IJ for further proceedings. The BIA
noted that petitioners’ documents indicated that circumstances
had materially changed in Bangladesh since the time of the
IJ’s decision.

   The IJ held further hearings and then denied relief. On
appeal, the BIA affirmed the IJ’s denial of relief and dis-
missed petitioners’ appeal. The BIA determined that petition-
ers did not have an objectively reasonable basis for their
asylum claim because the evidence did not establish “that
they have a good reason to fear that they will be singled out
for persecution by Muslim extremists on account of their reli-
gion where the government would be unable or unwilling to
protect them.”1 Petitioners now petition for review.
  1
    The BIA concluded that there was no pattern of persecution, explain-
ing:
    there is no evidence establishing that the allegations of isolated
    violence against the male respondent’s brother creates a pattern
    of persecution closely related to respondents. . . . Here, the male
    respondent’s brother allegedly was killed in his village on
    account of his religious activism. The circumstances of the broth-
    er’s death are distinguishable from the circumstances of the
                        GOMES v. GONZALES                         15749
                                   II

   The Attorney General has the discretion to grant asylum to
refugees. 8 U.S.C. § 1158(b)(1). A refugee is defined in 8
U.S.C. § 1101(a)(42) as a person unable to return to his or her
country “because of persecution or a well-founded fear of per-
secution on account of race, religion, nationality, membership
in a particular social group, or political opinion.” If an appli-
cant proves that he or she is the victim of past persecution,
then a presumption arises of a well-founded fear of future per-
secution. See 8 C.F.R. § 1208.13. Where an applicant is
unable to establish past persecution, the applicant may never-
theless be entitled to relief if he or she proves the existence
of a well-founded fear of future persecution — i.e., a fear that
is both subjectively genuine and objectively reasonable.
Knezevic v. Ashcroft, 367 F.3d 1206, 1213 (9th Cir. 2004).
“Even a ten percent chance that the applicant will be perse-
cuted in the future is enough to establish a well-founded fear.”
Id.

   The BIA’s factual determination that an alien is ineligible
for asylum is reviewed under the substantial evidence stan-
dard. Mgoian v. INS, 184 F.3d 1029, 1034 (9th Cir. 1999);
Andriasian v. INS, 180 F.3d 1033, 1040 (9th Cir. 1999). The
court “must sustain factual findings if supported by reason-
able, substantial, and probative evidence in the record.”
Melkonian v. Ashcroft, 320 F.3d 1061, 1065 (9th Cir. 2003).

   respondents’ return. Unlike the male respondent’s brother [who]
   engaged [in] religious activism, the respondents are not active in
   Catholic organizations in Bangladesh, even though the opportu-
   nity has been present. . . . Moreover, the respondents have not
   shown that it would be unreasonable for them to relocate. See 8
   C.F.R. § 1208.13(b)(2)(ii). Instead, the evidence tends to show
   that, like respondents’ family in Bangladesh, who left the village
   after their relative’s homicide in May 1999, and who have experi-
   enced only harassment in D[h]aka [sic] that does not rise to the
   level of persecution, the respondents can safely relocate.
15750                        GOMES v. GONZALES
The test for reversal of an agency finding of ineligibility is
whether the evidence presented “was so compelling that no
reasonable factfinder could fail to find the requisite fear of
persecution.” INS v. Elias-Zacarias, 502 U.S. 478, 483-84
(1992). See also Mgoian, 184 F.3d at 1034 (“we reverse only
if the evidence presented to the BIA was so compelling that
no reasonable trier of fact could fail to find the requisite fear
of persecution.”).

   To prevail on a withholding of deportation claim, an appli-
cant must show that there is a clear probability of persecution
if he or she returns. Artega v. INS, 836 F.2d 1227 (9th Cir.
1988). Because the asylum standard is more lenient, a peti-
tioner’s failure to establish eligibility for asylum forecloses
the availability of withholding of deportation relief. Ghaly v.
INS, 58 F.3d 1425, 1429 (9th Cir. 1995).

                                       III

   Petitioners challenge the deportation order claiming that the
BIA erred in (1) failing to find a pattern or practice of perse-
cution against individuals such as petitioners, (2) suggesting
that petitioners could relocate safely to another part of Ban-
gladesh, and (3) refusing to consider past persecution in the
reopened proceedings. We consider each claim in order, but
find none to be persuasive.

   [1] Petitioners’ claim of changed circumstances was pri-
marily based on the murder of Mr. Gomes’ brother by a Mus-
lim extremist. As noted, however, the BIA found that Mr.
Gomes’ situation was different from that of his brother, and
that there was evidence that the government was not indiffer-
ent to the murder.2 Furthermore, the Country Reports on
  2
   The BIA noted:
      while the authors of the letters submitted by the respondents
      claim that the police never investigated the male respondent’s
      brother’s death, . . . the female respondent testified that the police
      did respond to the harm against her brother-in-law by investigat-
      ing and issuing warrants for the suspected perpetrators of his
      homicide.
                       GOMES v. GONZALES                   15751
Human Rights Practices for Bangladesh prepared by the
United States Department of State (“Country Reports”) that
were admitted before the IJ stated that the Bangladesh gov-
ernment did not countenance attacks against Christians and
intervened in such attacks to the extent that it was able. Peti-
tioners failed to show that the BIA’s determination that there
was no pattern or practice of persecution of Christians or
Catholics was not supported by reasonable, substantial and
probative evidence.

   [2] Similarly, petitioners’ claim that they cannot safely
relocate in Bangladesh is not supported by compelling evi-
dence. The claim is countered by evidence that in 1991, peti-
tioners relocated to Dhaka and lived there without incident
prior to entering the United States. Moreover, the Country
Reports indicated that the government responded when a
Catholic church was attacked and that the government
respects its citizens’ rights to observe the religions of their
choice. There was testimony that petitioners’ family members
were harassed on their way to weekly Catholic services in
Dhaka, however, this conduct, although offensive, does not
rise to the level of persecution. See Prasad v. INS, 47 F.3d
336, 340 (9th Cir. 1995) (throwing rocks by groups not
related to the government not compelling evidence of perse-
cution); Ghaly, 58 F.3d at 1431 (“where private discrimina-
tion is neither condoned by the state nor the prevailing social
norm, it clearly does not amount to ‘persecution’ within the
meaning of the Act.”).

   [3] Finally, petitioners have failed to demonstrate that they
are entitled to any relief because the BIA did not address past
persecution in its second decision. Petitioners did not seek
judicial review of the BIA’s initial rejection of their petition
for asylum, which alleged past persecution, and their success-
ful motion to reopen alleged only changed circumstances in
Bangladesh. Thus, petitioners only sought to bolster their
claim of future persecution. Petitioners’ failure to file a timely
petition for review from the BIA’s initial rejection of their
15752                 GOMES v. GONZALES
petition for asylum bars this court from reviewing that deci-
sion. See Stone v. INS, 514 U.S. 386, 395 (1995). On this
record, petitioners have failed to demonstrate that the BIA
abused its discretion or otherwise erred in not reconsidering
its prior determination that petitioners had failed to establish
past persecution.

  The petition for review is DENIED.